t c summary opinion united_states tax_court estate of harriet sommer deceased shari sommer chernack administratrix petitioner1 v commissioner of internal revenue respondent docket no 4664-09s filed date frank agostino erica son and jeffrey dirmann student for petitioner marie e small for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal 1this case was called for trial and heard on date harriet sommer died on date the administratrix of the estate of harriet sommer filed a motion for substitution of parties and to change caption on date the court granted that motion on date revenue code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of respondent’s determination that harriet sommer mrs sommer is not entitled to relief from joint_and_several_liability with respect to an underpayment of federal_income_tax reported on a joint federal_income_tax return filed for background some of the facts have been stipulated and are so found the stipulations and the attached exhibits are incorporated herein by this reference mrs sommer resided in the state of new york at the time the petition was filed at the time of trial mrs sommer was a 72-year-old school teacher she held a master’s degree in education and had taught for over years mrs sommer was widowed in after years of marriage her now-deceased husband mr sommer was a self-employed attorney mrs sommer was not involved with mr sommer’s legal practice in mr sommer received remuneration that was in excess of his usual earnings mrs sommer asked mr sommer to set_aside one-half of the proceeds to 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure pay the tax that would be due on the remuneration which mr sommer agreed to do contrary to the understanding mr sommer did not set_aside any money for the payment of the tax owed mr sommer made all of the business and financial decisions for the household and mrs sommer trusted mr sommer’s decisions and declarations concerning those matters which included the filing of the couple’s joint federal_income_tax returns mr sommer timely requested and received extensions to file the couple’s joint federal_income_tax returns for tax years through mrs sommer did not review the through returns before signing them although no remittance was made with any of the returns all balances due were paid before any collection activity had commenced as he had in the preceding tax years mr sommer timely requested and was granted an extension to file the couple’s joint federal_income_tax return the return mr sommer died on date after requesting an extension but before the return was filed mr sommer’s accountant signed the return as the preparer on date and mailed it to mrs sommer for her signature mrs sommer signed the return shortly thereafter as a surviving_spouse and the return was received by the internal_revenue_service irs on date the return reflected tax due of dollar_figure no payment was remitted with the return mrs sommer received a letter from the irs explaining that it might place a lien3 upon her property if the tax_liability was not paid she contacted the accountant who prepared the return to request his assistance with the matter but her request was not answered mrs sommer paid a lump sum of dollar_figure on date and entered into an installment_agreement to pay dollar_figure each month to satisfy the remainder of the liability no explanation was given as to the source of the dollar_figure payment mrs sommer filed form_8857 request for innocent spouse relief on date respondent sent mrs sommer a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 denying her request for relief the stated reason for the denial was mrs sommer’s failure to establish that she had a reasonable belief the tax would be paid_by mr sommer mr sommer was deceased when the return was filed at the time of filing the return mrs sommer owed more than dollar_figure in tax including interest and additions to tax for failure to pay the tax_shown_on_the_return and estimated_tax 3there is no notice_of_federal_tax_lien filing in the record at the time of his death mr sommer owed state_income_tax credit card debt and a mortgage debt of approximately dollar_figure in addition to the federal_income_tax debt mrs sommer alleviated a portion of her financial burden by refinancing the mortgage on the marital home mrs sommer and her bank came to an agreement wherein the bank would refinance her mortgage and include the amount necessary to pay off her federal_income_tax liability in full in her new loan at the time of trial mrs sommer no longer had a federal_income_tax liability discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 a surviving_spouse may file a joint_return on behalf of herself and the deceased spouse if no executor or administrator is appointed before the due_date of the return sec_6013 a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid liability or to one who has a deficiency or any portion of either sec_6015 sec_1_6015-4 income_tax regs except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 affd 101_fedappx_34 6th cir both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 jurisdiction respondent argues that the court does not have jurisdiction because mrs sommer limited her request to a refund of the sec_6651 and sec_6654 additions to tax respondent relies upon 120_tc_62 to argue that the court does not have jurisdiction over mrs sommer’s case because sec_6015 presupposes that the liability for any unpaid tax or deficiency is not in dispute and does not provide for an individual’s challenge to the existence or amount of his or her underlying liability respondent’s reliance on block is misplaced the taxpayer in block sought to amend her petition to assert a statute_of_limitations defense the court held the relief from joint_and_several_liability available in a sec_6015 ‘stand alone’ petition does not incorporate preassessment procedures sec_6015 assumes that the electing taxpayer is to be relieved from an existing joint tax_liability not whether the underlying joint tax_liability exists id pincite the court also held that the issue we have jurisdiction to address in a ‘stand alone’ petition under sec_6015 is whether the commissioner erroneously denied equitable relief from an existing joint_and_several tax_liability id pincite that is precisely what mrs sommer requested from the court see sec_6665 sec_7463 accordingly we shall consider whether mrs sommer is eligible for innocent spouse relief and a refund innocent spouse relief mrs sommer is not eligible for relief under sec_6015 or c because she had an underpayment_of_tax on a joint_return not a deficiency or an understatement_of_tax see revproc_2003_61 sec_2 2003_2_cb_296 therefore her only avenue for relief is under sec_6015 as directed by sec_6015 and sec_1_6015-4 income_tax regs the commissioner has prescribed guidelines for determining whether a spouse qualifies for relief under subsection f see revproc_2003_61 supra respondent conceded that mrs sommer met the threshold conditions to be eligible for sec_6015 relief found in revproc_2003_61 sec_4 c b pincite if the threshold conditions are met the irs will ordinarily grant equitable relief with respect to underpayments on joint returns if the following elements are satisfied generally on the date of the request for relief the requesting spouse is no longer married to the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if the irs does not grant relief revproc_2003_61 sec_4 c b pincite the irs denied relief on the basis of mrs sommer’s failure to meet elements and revproc_2003_61 sec_4 c b pincite provides a list of factors for determining whether to grant equitable relief under sec_6015 to taxpayers who do not qualify for relief under revproc_2003_61 sec_4 according to the revenue_procedure no single factor is determinative id see 118_tc_106 affd 353_f3d_1181 10th cir we find that the factors of knowledge or reason to know of the underpayment and lack of economic hardship weigh heavily against granting mrs sommer innocent spouse relief in an underpayment case the pertinent question is whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the income_tax_liability merendino v commissioner tcmemo_2006_2 typically in the case of a reported but unpaid tax_liability the relevant knowledge is that the tax would not be paid when the return was signed revproc_2003_61 sec_4 a iii a c b pincite mrs sommer signed the return after her husband died when mrs sommer signed the return she did not remit any payment mrs sommer testified that after she signed the return she did not think about it again until alerted by the irs that the tax_liability was still outstanding at that point she made a payment to the irs the record is void of any evidence as to any plan mrs sommer might have had to pay the tax_liability reported on the return before being contacted by the irs mrs sommer asserted that she did not know that the tax would not be paid because she reasonably believed that her husband had set_aside funds for that purpose the fact that funds for payment of taxes are readily available is relevant to the inquiry of whether mrs sommer believed that the taxes would be paid see banderas v commissioner tcmemo_2007_129 a reasonable belief that taxes would be paid must at a minimum include a belief that funds would be on hand within a reasonably short_period of time to pay the taxes after mr sommer died in date mrs sommer assumed responsibility for filing the joint_return and remitting the payment for the tax_liability see sec_6013 george v commissioner tcmemo_2004_261 a taxpayer cannot rely on a deceased spouse to pay a tax_liability as previously stated mrs sommer signed the joint_return on behalf of herself and her deceased husband in date and filed the return without remittance the liability was paid in part in date after contact by the irs and later the balance of the liability was paid in full after the refinancing of the mortgage on the marital home thus while mrs sommer may have initially believed that there were sufficient funds to pay the liability soon after her husband’s death and before the signing and filing of the return she must have discovered that in fact there were insufficient funds mrs sommer testified that mr summer left her sufficient funds to pay only his funeral_expenses since mrs sommer was primarily responsible for the filing of the return and in the best position to know whether the tax would be paid this factor knowledge or reason to know favors denial of relief another factor used to determine whether innocent spouse relief is proper is whether the requesting spouse will suffer economic hardship if the irs does not grant relief to determine economic hardship the irs will use the factors provided in sec_301_6343-1 prosed admin regs revproc_2003_61 sec_4 a ii citing revproc_2003_61 sec_4very limited evidence was presented as to the assets and liabilities of mr sommer’s estate or to the identity of his heirs such information would have been helpful to determine whether mrs sommer may have had a reasonable belief that the tax_liability could be paid c the pertinent factors here are mrs sommer’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing including utilities homeowners insurance homeowners dues and the like medical_expenses including health insurance transportation and current tax_payments including federal state and local the cost of living in the geographic area in which mrs sommer resided and any other factor that mrs sommer claimed bears on economic hardship see sec_301_6343-1 proced admin regs we will examine each factor in turn at the time of trial mrs sommer wa sec_72 years old she was employed full time as a teacher and had been teaching for years although at the time of trial mrs sommer suffered from a relapse of cancer that might have affected her ability to earn she was entitled to a pension valued at more than dollar_figure there was no evidence presented that mrs sommer had any dependents it would appear that mrs sommer did have enough income to satisfy her basic living_expenses on form_8857 mrs sommer listed her sources of monthly income and expenses there was a surplus of a little more than dollar_figure mrs sommer’s testimony corroborated the amounts of wages and the mortgage payments many of the other expenses mrs summer listed exceeded the national and local standards see internal_revenue_manual pt - dollar_figure date no evidence was presented to explain the circumstances of these expenses nor why they exceeded both local and national standards as to the fourth factor mrs sommer testified to additional bills that mr sommer left unpaid at the time of his death which included state taxes credit card debt and a mortgage mrs sommer testified that she paid these debts except for the 30-year mortgage before refinancing her mortgage mrs sommer made a dollar_figure payment on the tax_liability and entered into a dollar_figure-a-month installment_agreement to pay the remainder of the tax_liability as previously indicated no evidence was presented to explain the source of the dollar_figure payment to the irs mrs summer also failed to explain the source of the additional dollar_figure a month for the installment_agreement or how she was able to pay all of her other creditors after weighing the pertinent factors of sec_301 b ii proced admin regs the court finds that the economic hardship factor supports denial of relief conclusion although there are a number of factors the court may look to in granting or denying innocent spouse relief the factors of knowledge or reason to know of the underpayment and lack of economic hardship weigh so heavily against mrs sommer that we 5mrs sommer’s transportation and medical_expenses did not exceed the national and local standards need not go further mrs sommer is ineligible for innocent spouse relief for the federal_income_tax liability we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
